Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00635-CV

              IN THE INTEREST OF E.F., J.P.V., V.J.V., and R.J.V., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01049
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED May 22, 2019.


                                                _____________________________
                                                Beth Watkins, Justice